DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claim 22, and the cancellation of claims 1-21, 23, and 24 on November 17, 2021.  The examiner would like to note that the amendments to claim 22 in lines 3, 5, and 6 made in the After Final Amendment filed on October 6, 2021 have been included in claim 22 filed on November 17, 2021, and since the claims filed on October 6, 2021 were not entered, the amendments to claim 22 should be properly marked in claim listing filed on November 17, 2021.  All future amendments to the claims should be made in accordance with 37 CFR 1.121.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (US-2709613).  Moberg discloses a method of holding a cable 12 in a cable lock (portion of the device shown in Figure 6 below), the method comprising the steps of: providing a boss (see Figure 6 below) attached to a side of the cable lock so that the boss is located outside of the cable lock, the boss having a boss cable receiving passageway (see Figure 6 above) in the boss, the cable lock having an outside edge (see Figure 6 below, with the edge being outside of the cable lock portion shown in Figure 6 below) extending perpendicularly to the side of the cable lock, the boss being spaced apart from the outside edge on the side of the cable lock (Figure 6), passing the cable completely through the boss such that a portion of the cable is located inside the boss (Figure 6), and then swaging or otherwise deforming the boss so that the portion of the cable inside the boss is held inside the boss (Col. 2, lines 35-40), a mass of the boss and the swaging or otherwise deforming of the boss causing the boss to be frangible (the boss is frangible or weakened because of the deforming or compression of the material of the boss), so that an attempt to drill out a part of the portion of the cable located in the boss results in visible damage to the boss because the boss is so frangible, as evidenced by Liroff (US-6113163), which discusses in Col. 5, lines 47-53 that drilling a structure causes visible damage to the structure, and the boss of Moberg being frangible is capable of allowing a user to more easily drill or damage the boss.

    PNG
    media_image1.png
    804
    692
    media_image1.png
    Greyscale

6.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littrell et al. (US Pub. No. 2007/0262593).  Littrell et al. discloses a method of holding a cable 22 in a cable lock (portion of the device shown in Figure 1 below), the method  by Liroff (US-6113163), which discusses in Col. 5, lines 47-53 that drilling a structure causes visible damage to the structure, and the boss of Littrell et al. being frangible is capable of allowing a user to more easily drill or damage the boss.

    PNG
    media_image2.png
    532
    785
    media_image2.png
    Greyscale

Response to Arguments
7.	Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. Applicant argues that frangible means “frangible or brittle,” however the examiner respectfully disagrees that brittle means the same as frangible.  Merriam-Webster’s Dictionary defines frangible as “readily or easily broken,” and the word brittle refers more to the physical make up the material, not a material that has been deformed to be easily broken (see NPL Document “What is a Brittle Material?”).  Since Moberg and Littrell et al. disclose swaging or other deformation of the boss as claimed, see Moberg Col. 2, lines 35-58 and Littrell et al. Paragraph 58, this deformation would cause the boss to be frangible or more easily broken in certain areas due to its deformation during the swaging or deformation process, which results in weakened areas.  In regards to applicant’s remarks concerning the drilling, it is common knowledge that if a component is drilled that this drilling results in holes in .
8.	Applicant is referred to the interpretations of Moberg and Littrell et al. applied to claim 22 above and made in light of applicant’s amendments to claim 22.  In light of the new interpretations of Moberg and Littrell et al. and the examiner’s remarks in Paragraph 7 of the current Office Action, the rejections of claim 22 are maintained.
9.	In light of applicant’s amendments to the claim 22 and the cancellation of claims 1-21, 23, and 24, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 23, 2021